Given the testimony of a trained and experienced member of *277a police street narcotics enforcement unit that, from a rooftop vantage point in a drug-prone location, he observed defendant retrieve two small objects from the area of his buttocks and hand them to a man and a woman in exchange for an unknown sum of United States currency, there is ample support in the record for the hearing court’s determination that the officer had probable cause to arrest and search defendant (see People v Jones, 90 NY2d 835 [1997]). Concur—Tom, J.E, Andrias, Friedman, Catterson and Acosta, JJ.